—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered October 4, 1994, which denied defendant’s motion to reduce the interest on the judgment entered July 7, 1994 to a rate of less than 9%, unanimously affirmed, without costs.
While General Municipal Law § 3-a provides for an interest rate not in excess of 9%, CPLR 5004 prohibits a lower rate except where authorized by statute {Carson v New York City Health & Hosps. Corp., 178 AD2d 265). Thus, there is no merit to defendant’s contention that the rate of interest is a discretionary determination that in the instant case should take into account prevailing market rates of interest. Concur— Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.